— Appeal from a decision of the Workers’ Compensation Board, filed August 22, 1978, which found that the claimant had a causally related disability after January 21, 1977. The primary issue is whether the record contains substantial evidence of physical impairment causally related to an initial industrial accident which occurred on July 3, 1973 when the claimant inhaled chlorine gas, concededly causing an acute bronchitis. The board, after summarizing the medical testimony, including a medical examiner’s conclusion of a permanent partial disability, and other findings of "moderate ventilatory impairment”, found: "Upon review, Board Panel finds based on credible medical evidence, including reports of Dr. J. Gold that claimant had a causally related disability after 1/21/77”. The record contains substantial evidence supporting the board’s decision. Decision affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Sweeney, J. P., Main, Mikoll and Herlihy, JJ., concur.